DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Odom (US 2008/0015575) in view of Long (US 2014/0371735), Tanaka (US 2011/007630)  and Yates (US 5,558,671).
Regarding claim 1 and 7, Odom discloses a bipolar electrosurgical instrument including a body, shaft, jaws each with an electrode and a power cable connecting each electrode to an RF generator and controller (figs. 1 and 5). Odom further teaches heating and sealing stages, where heating allows the better sealing ([0039]). The controller switches between stages based on any of several conditions, including impedance or change in impedance ([0054]). Odom teaches that it is the tissue-contacting surface that is heated, but that alone does not mean that the tissue is not pre-heated as well. In fact Odom specifically notes that tissue temperature, impedance, type and hydration, among other things, can be used to change between the various modes ([0054]), where it is clear that any tissue parameter would be useless as a parameter to change modes if the pre-heating mode did not influence the tissue. Odom further explicitly states that pre-heating occurs after tissue is grasped ([0064]) and that an embodiment includes a lockout which would prevent pre-heating from occurring while the jaws are open ([0069]). Odom does not, However, specifically disclose that tissue heating is produced by voltage between electrodes on different jaws. But pre-heating tissue is very common in the art and it is well-established that tissue heating can be performed by resistive heating and/or electrical heating. Long, as an example of the former, discloses a device similar to Odom and teaches that pre-heating can be pre-heating of the entire end effector, components of the end effector and/or tissue captured between the jaws ([0055]), with a specific discussion of why pre-heating tissue is beneficial ([0046]). Tanaka, as an example of the latter, discloses an electrosurgical forceps device with electrodes on either jaw (fig. 3A) and teaches that tissue can be pre-heated by RF, resistive heating, or both ([0200]). Together these references are illustrations that the various elements of pre-heating are well within the level of ordinary skill in the art and are individually teachings that what is pre-heated and how they are pre-heated is, within each group, functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Odom with modes that would allow any combination of element heating, including end effector, component and/or tissue as taught by Long, using any combination of energy, including RF between electrodes, resistive heating, or both, as taught by Tanaka, that would produce the predictable result of allowing an operator to select a desired treatment mode for a given procedure. Odom does not specifically disclose the heating stage is ended on the basis of a measured amount of impedance over a minimum measured impedance. However, Applicant has not disclosed that this method of ending a step produces an unexpected result and the fact that Odom discloses a host of different mechanisms, including several that use a value of impedance, suggests a person of ordinary skill in the art would recognize the are many ways to indicate the goals intended of a stage have been accomplished. Long also includes an open-ended teaching that impedance or other parameter values “apparent to those of ordinary skill in the art” could be used to switch between modes ([0053]). Yates discloses a bipolar electrosurgical instrument and teaches that a given difference between a minimum measured impedance and a measured impedance is used to determine the end of a stage (col. 5 lines 57-67), that is, that the intended goals of a stage have been accomplished. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Odom-Long-Tanaka to use any commonly known mechanism for determining the end of a stage (such as the pre-heating stage), including a difference between a minimum measured impedance and a measured impedance as taught by Yates, that would produce the predictable result of automating the process of moving from one stage to another and/or ensuring that the goals of a stage are accomplished prior to advancing to a subsequent stage. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, Long, Tanaka and Yates, further in view of Takami (US 2016/0367308) and Buysse (US 6,398,779).
Regarding claim 2 and 8, the device and method of Odom-Long-Tanaka-Yates does not disclose an initialization state before the heating stage where a fixed power is applied, a voltage measured, and that voltage used as the starting voltage for the heating stage. However, using a measured voltage at the end of one stage as the starting voltage of a subsequent stage is common in the art and Applicant has not disclosed that using the same voltage produces an unexpected result. Takami, for example, discloses a sophisticated bipolar ablation system and teaches that the end voltage of one stage can be used as the start voltage for a subsequent stage ([0049]). Therefore, before the application was filed, it would have been obvious to use any voltage as the starting voltage of the heating stage in the system of Odom-Long-Tanaka-Yates, including the end voltage of a previous stage as taught by Takami, which would produce the predictable result of treating tissue in a desired manner. Regarding what that “previous stage” might be, applying a predetermined power during an initialization stage in order to determine starting parameter is also very common in the art. Buysse, for example, discloses a bipolar forceps device and teaches that a fixed power can be applied during an initialization stage to determine any number of parameters which can then be used to dictate the starting parameters of the subsequent stage (col. 11 lines 9-65). Therefore, before the application was filed, it would have been obvious to modify the system of Odom-Long-Tanaka-Yates-Takami to have a fixed power initialization stage as taught by Buysee to allow the system to determine the starting values, including voltage, of the heating stage.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, Long, Tanaka and Yates, further in view of Inagaki (US 2010/0042101).
Regarding claims 3, 4, 9 and 10, the instrument of Odom-Long-Tanaka-Yates further discloses a sealing stage following the heating stage where, as noted above, the transition between stages can be automatically determined based on any number of parameters including impedance (sealing mode, [0054] of Odom). None of the cited references discloses that an impedance level at the end of the sealing stage is compared to a reference impedance to determine next mode of operation. Inagaki discloses a bipolar electrosurgical instrument and teaches that whether a measured impedance value is higher or lower than predetermined value is used to dictate the next mode of operation, where if the impedance value is lower steps are repeated ([0115]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the instrument of Odom-Long-Tanaka-Yates to include the comparison of a measured impedance to a threshold impedance to determine the next phase of the procedure, including repeating stages of the procedure if the impedance is lower than a threshold as taught by Inagaki, that would produce the predictable result of ensuring that tissue is treated in a desired manner.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, Long, Tanaka, Yates and Inagaki, further in view of Dietz (US 2011/0306963).
Regarding claims 5 and 11, while Inagaki does teach that if the impedance is above the threshold impedance the output is continued for a duration before being stopped ([0115]-[0116]), there is no specific teaching that voltage is decreased before the procedure has been ended. However, all electrosurgical procedures must end and the impedance indicates that the intended result has been produced in tissue, it would be well within the level of ordinary skill in the art to end the procedure. Dietz discloses an electrosurgical forceps device and teaches that when a tissue result has been accomplished voltage can be reduced “and/or” stopped ([0146]), thus indicating that a person of ordinary skill in the art would know how to conclude a procedure. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Odom-Yates-Inagaki to, when the impedance value indicates the procedure is finished (by an impedance other than an impedance that causes the stages to be repeated) to end the procedure by reducing and then stopping the application of energy, including voltage, as taught by Dietz, to produce the predictable result of stopping the electrosurgical procedure in a safe and effective manner.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, Long, Tanaka and Yates, further in view of Masuda (US 2012/0101493).
 Regarding claims 6 and 12, neither the device nor method of Odom-Long-Tanaka-Yates discloses current detection as a mechanism of detecting a short circuit. However, this is very common in the art and Applicant has not disclosed how short circuit detection using current produces an unexpected result. Masuda, for example, discloses a bipolar electrosurgical instrument and teaches that a current over a threshold value indicates a short circuit ([0057]). Therefore, before the application was filed, it would have been obvious to provide the instrument of Odom-Long-Tanaka-Yates with short circuit detection via current monitoring, as taught by Masuda, which would produce the predictable result of preventing or warning of an undesirable electrical event.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. However, in the interest of compact prosecution, some additional notes will be provided.
Regarding arguments 1 and 2, the amendments directed to the electrodes being on either jaw resulted in the new references being cited in the rejection.
Regarding argument 3, the fact that Odom only gives an example in paragraph [0054] with respect to sealing and cutting stages cannot erase the teaching that the switching between stages, including the pre-heating stage, is accomplished by values from a sensor, which can include a tissue impedance. New reference Long also teaches this (as discussed above).
Regarding argument 4, it is unclear what Applicant’s point is here, including why column 2 lines 4-21, a generic disclosure of the invention and not the part of the reference cited in the rejection, is cited. The claim requires that the end time is when measured impedance is greater than a minimum impedance by a given amount. Thus the end time is by definition a function of the minimum impedance. But more broadly Yates specifically teaches (as discussed above), and in fact shows a figure which illustrates (fig. 11), that a specific goal has been reached when the measured impedance is greater than a minimum impedance by a given amount. Note that the point of citing Yates is not necessarily that energy stops being applied at the impedance threshold, merely that the threshold indicates a desired outcome in tissue. However, Yates does consider at least an embodiment where RF energy stops being applied based on the indication that the impedance threshold is met (note steps 229, 230, 231 and 232 in fig. 8).
Regarding arguments 5 and 6 (and potentially 4), these arguments constitute a piecemeal analysis of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yates is cited only to show that a person of ordinary skill in the art would know that an impedance rise over a minimum impedance can be used as an indicator of the progress of a procedure which heats tissue. But the actual heating of tissue, including pre-heating and the transition to subsequent phases, is found in the other references. The open-ended teachings of both Odom and now Long that selecting an impedance value to cause a transition between a pre-heating phase to a subsequent phase illustrates both the high level of skill of an ordinary person in this technology and suggests that such a person would be motivated to consider explicit discussions of indications that heating tissue (including pre-heating tissue) has produced a desired result.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794